ORDER
Defendant’s petition for Writ of Certiorari filed in this Court on 15 March 2002 is allowed for the limited purpose of entering the following orders:
The 17 January 2002 orders of Superior Court Judge J. B. Allen, Jr. are vacated. This matter is remanded to the Superior Court, Wake County, for entry of an order allowing defendant’s 12 October 2001 motion to allow transportation of defendant from the North Carolina Department of Correction to Duke University Medical Center for a P.E.T. Scan. Defendant’s Motion for Appropriate Relief is hereby remanded for reconsideration subsequent to the administration of the P.E.T. scan and any amendments which defendant may file related to the P.E.T. scan.
By order of the Court in Conference this 3rd day of October, 2002, at 11:00 a.m.
Edmunds, J.
For the Court